DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1, 2, 4, 6-8, 12-15, drawn to a first markerless sensor configured to generate a first set of data indicative of positions of at least a portion of a body over a period of time, a second markerless sensor configured to generate a second set of data indicative of position of at least a portion of the body over time; a processor, and a memory comprising logical instructions that, when executed by the processor cause the processor to process the first and second sets of data using an extended Kalman filter.
Group 2, claim(s) 9, drawn to a first markerless sensor configured to generate a first set of data indicative of positions of at least a portion of a body over a period of time, wherein at least a portion of the first set of data indicates one or more of: a specific position of a first portion of the body/an inferred position of the first portion of the body/no position of the first portion of the body; a second markerless sensor configured to generate a second set of data indicative of position of at least a portion of the body over time, wherein at least a portion of the second set of data indicates one or more of: a specific position of a first portion of the body/an inferred position of the first portion of the body/no position of the first portion of the body; a processor, and a memory comprising logical instructions that, when .
Group 3, claim(s) 10, drawn to a first markerless sensor configured to generate a first set of data indicative of positions of at least a portion of a body over a period of time, wherein at least a portion of the first set of data indicates one or more of: a specific position of a first portion of the body/an inferred position of the first portion of the body/no position of the first portion of the body; a second markerless sensor configured to generate a second set of data indicative of position of at least a portion of the body over time, wherein at least a portion of the second set of data indicates one or more of: a specific position of a first portion of the body/an inferred position of the first portion of the body/no position of the first portion of the body; a processor, and a memory comprising logical instructions that, when executed by the processor cause the processor to generate a third set of data comprising a weighted position for the first portion of the body at the specific time, wherein the weighted position is generated the specific position of the first set of data but not the inferred position or no position of the second set of data.
Group 4, claim(s) 11, drawn to a first markerless sensor configured to generate a first set of data indicative of positions of at least a portion of a body over a period of time, wherein at least a portion of the first set of data indicates one or more of: a specific position of a first portion of the body/an inferred position of the first portion of the body/no position of the first portion of the body; a second markerless sensor configured to generate a second set of data indicative of position of at least a portion of the body over time, wherein at least a portion of the second set of data indicates one or more of: a specific position of a first portion of the body/an inferred position of the first portion of the body/no position of the first portion of the body; a processor, and a memory comprising logical instructions that, when executed by the processor cause the processor to generate a third set of data comprising a weighted 
Group 5, claim(s) 16-20, 25-29, 32-34, 36, 37, drawn to a first markerless sensor configured to generate a first set of data indicative of positions of at least a portion of a body over a period of time, wherein at least a portion of the first set of data indicates one or more of: a specific position of a first portion of the body/an inferred position of the first portion of the body/no position of the first portion of the body; a second markerless sensor configured to generate a second set of data indicative of position of at least a portion of the body over time, wherein at least a portion of the second set of data indicates one or more of: a specific position of a first portion of the body/an inferred position of the first portion of the body/no position of the first portion of the body; a processor, and a memory comprising logical instructions that, when executed by the processor cause the processor to generate a third set of data comprising a weighted position for the first portion of the body at the specific time, wherein the weighted position is generated using one of: an average of the first and second specific positions, a specific position of either the first set of data or the second set of data but not an inferred position or no position of the other of the two sets of data, and a weighted average of a first and second inferred positions.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups 1-5 lack unity of invention because even though the inventions of these groups require the technical feature of a first markerless sensor configured to generate a first set of data indicative of positions of at least a portion of a body over a period of time and a second markerless sensor configured to generate a second set of data indicative of positions of the at least a portion of the body over the period of time, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Steele (US-20160370854-A1). .
During a telephone conversation with Ryan Schneider on 21 September 2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1, 2, 4, 6-8, and 12-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-11, 16-20, 25-29, 32-34, 36, and 37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 1 is objected to because of the following informalities: “the first and second sets of data” (line 10) should read “the first set of data and the second set of data”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first markerless sensor” and “second markerless sensor” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner’s interpretations of the claim limitations that invoke 35 U.S.C. 112(f) are as follows:
Claim 1 recites “first markerless sensor” and “second markerless sensor” which is being interpreted under 35 U.S.C. 112(f). Sufficient structure for performing the claimed functions of the limitations invoking 35 U.S.C. 112(f) has been described in the Applicant’s Specification (For purposes of 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-8, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinhold (US-20120253201-A1).
Regarding claim 1, Reinhold teaches a system comprising a first markerless sensor configured to generate a first set of data indicative of positions of at least a portion of a body over a period of time (e mobility monitoring system includes multiple cameras 201 and 202, mounted on a tracker system equipped to follow the motion of a subject at a constant scale and collect data to quantitatively determine that motion. In the illustrated embodiment, a light source 101 maintains a constant pitch on 
Regarding claim 2, Reinhold teaches the system of claim 1, wherein the memory further comprises instructions that, when executed by the processor, cause the processor to generate a third set of data based on the first and second sets of data (The optical flow data is processed to obtain the "hinge points" for the motion. This optical flow data is then mapped against a human body model to obtain joint motion in a Create Motion Data sub-function 905 (Paragraph [0087]), wherein the hinge points and mapped data is considered the third set of data).

Regarding claim 6, Reinhold teaches the system of claim 2, wherein the third set of data is indicative of joint angles of the at least a portion of the body over the period of time (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities (Paragraph [0089])).
Regarding claim 7, Reinhold teaches the system of claim 1, wherein the first set of data includes data points indicative of a position for a plurality of predetermined portions of the at least a portion of the body over the period of time (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities. A human body model places constraints upon the calculations (Paragraph [0089]), wherein identifying joint angle/velocities based on a human body model reads on the data being a predetermined portion of the body; (Paragraph [0044]), wherein tracking the trunk as the center also reads on being a predetermined portion of the body), and wherein the second set of data includes data points indicative of a position for the plurality of predetermined portions of the at least a portion of the body over the period of time (Paragraph [0089], [0044]).
Regarding claim 8, Reinhold teaches the system of claim 7, wherein for each of the plurality of predetermined portions of the at least a portion of the body, the first and second sets of data indicate either a specific position for that portion of the at least a portion of the body, an inferred position for 
Regarding claim 12, Reinhold teaches the system of claim 7, wherein the plurality of predetermined portions of the at least a portion of the body comprise one or more joints in at least a portion of a human body (Paragraph [0089]).
Regarding claim 13, Reinhold teaches the system of claim 1, wherein the at least a portion of a body comprises the upper body of a human (Paragraph [0044]).
Regarding claim 14, Reinhold teaches the system of claim 1, wherein the at least a portion of a body comprises the lower body of a human (the foot camera 504 improves the tracking of the feet and quantification of foot strike (Paragraph [0067]).
Regarding claim 15, Reinhold teaches the system of claim 1, wherein the memory further comprises instructions that, when executed by the processor, cause the processor to transform the positions in at least one of the first set of data and the second set of data into a common coordinate system (The structured light projector projects illuminated spots on the subject; the spots are aligned in a two-dimensional plane and the centroids of the spots are equally spaced along both axes of the two-dimensional plane (Paragraph [0287]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791